Exhibit 10.32

AMENDMENT NO. 3 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This AMENDMENT NO. 3 TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 23, 2013, by and among WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), SCHOOL SPECIALTY, INC., a Wisconsin corporation (“Parent”),
CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company
(“ClassroomDirect”), SPORTIME, LLC, a Delaware limited liability company
(“Sportime”), DELTA EDUCATION, LLC, a Delaware limited liability company (“Delta
Education”), PREMIER AGENDAS, INC., a Washington corporation (“Premier
Agendas”), CHILDCRAFT EDUCATION CORP., a New York corporation (“Childcraft”),
BIRD-IN-HAND WOODWORKS, INC., a New Jersey corporation (“Bird-In-Hand”), and
CALIFONE INTERNATIONAL, INC., a Delaware corporation (“Califone”; Parent,
ClassroomDirect, Sportime, Delta Education, Premier Agendas, Childcraft,
Bird-In-Hand and Califone are collectively “Borrowers” and each a “Borrower”).

R E C I T A L S:

WHEREAS, on January 28, 2013 (the “Filing Date”), Borrowers and Guarantors
(other than Select Agendas, Corp.) filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code (as hereinafter defined) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, Agent and Borrowers have entered into certain financing arrangements
pursuant to that certain Debtor-in-Possession Credit Agreement, dated as of
January 31, 2013 by and among Borrowers, the financial institutions from time to
time party thereto (collectively, the “Lenders” and each a “Lender”) and Agent
(as amended by that certain Amendment No. 1 to Debtor-in-Possession Credit
Agreement, dated as of February 27, 2013 and that certain Amendment No. 2 to
Debtor-in-Possession Credit Agreement, dated as of April 12, 2013, and as
further amended hereby, and as the same may have heretofore been or may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced (the “Credit Agreement”));

WHEREAS, Borrowers have entered into that certain Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of February 27, 2013 (as amended
by that certain Amendment No. 1 to Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, dated as of April 11, 2013, and that
certain Amendment No. 2 to Senior Secured Super Priority Debtor-in-Possession
Credit Agreement, dated as of May 3, 2013 (the “Bondholder Amendment”) among
Borrowers, Select Agendas, Corp., Frey Scientific, Inc., Sax Arts & Crafts,
Inc., U.S. Bank National Association, and the lenders from time to time party
thereto; and



--------------------------------------------------------------------------------

WHEREAS, Borrower has requested that Agent and Lenders agree to amend the Credit
Agreement in certain respects as more fully described herein, and Agent and
Lenders are willing to do so on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

SECTION 1. DEFINITIONS

1.1. Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings ascribed thereto in the Credit
Agreement unless otherwise defined herein.

SECTION 2. ACKNOWLEDGMENTS

2.1. Binding Effect of Documents. Each Borrower hereby acknowledges, confirms
and agrees that: (a) each of the Credit Agreement, Existing Loan Agreement, the
Loan Documents and Existing Loan Documents to which it is a party has been duly
executed and delivered to Agent by such Borrower, and each is and shall remain
in full force and effect as of the date hereof except as modified pursuant
hereto, (b) the agreements and obligations of such Borrower contained in such
documents and in this Agreement constitute the legal, valid and binding
Obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such Obligations, and (c) Agent and Lenders are and shall be entitled to the
rights, remedies and benefits provided for under the Credit Agreement, the
Existing Loan Agreement, the Loan Documents and the Existing Loan Documents and
applicable law.

SECTION 3. AMENDMENTS

In reliance upon the representations and warranties of the Loan Parties set
forth in Section 4 below and subject to the conditions to effectiveness set
forth in Section 5 below, effective as of the date hereof, the Credit Agreement
is hereby amended as follows:

(a) The last paragraph of Section 2.1(a) of the Credit Agreement is hereby
amended by adding the following sentence to the end thereof:

“Until such time that Borrowers have delivered the Exit Financing Commitment
Letters to Agent, the Revolver Usage may not exceed $55,000,000 (or such greater
amount as may be agreed to by all Lenders in writing).

Subject to the conditions set forth in this Agreement and other Loan Documents,
from and after June 3, 2013 until and including June 7, 2013, Borrowers may
continue to request Revolving Loans from Lenders (provided that the Revolver
Usage may not exceed $68,000,000 limit set forth in the Budget during such time)
if, on or before any requests for Revolving Loans are made, on June 3, 2013:



--------------------------------------------------------------------------------

(a) the Exit Financing Commitment Letter(s) remain in full force and effect and
the Bondholder DIP Credit Agreement (as amended by that certain Amendment No. 2
to Senior Secured Super Priority Debtor-in-Possession Credit Agreement, dated as
of May 3, 2013) remains in full force and effect,

(b) all conditions precedent to the occurrence of the Effective Date (as defined
in the Plan) have been satisfied or waived other than (i) the mere passage of
time for the Confirmation Order (as defined in and required under the Plan) to
have become a Final Order (as defined in and required under the Plan) and
(ii) the closing of the Exit Facilities (as defined in the Plan and as
contemplated by Section VIII.B.(6) of the Plan),

(c) Borrowers deliver to Agent a certification in form and substance reasonably
satisfactory to Co-Collateral Agents that (i) the credit agreement evidencing
the ABL Exit Facility, the credit agreement evidencing the Term Loan Exit
Facility, and the intercreditor agreement among the lenders for such facilities
are each in substantially final form, and (ii) in Borrowers’ good faith
determination after diligent inquiry, Borrowers have no knowledge or any reason
to expect that any conditions to closing and funding of the initial loans under
the Exit Facilities cannot or will not be satisfied or waived on or before
June 7, 2013, and

(d) as of May 31, 2013 and projected as of June 7, 2013, in each case based upon
the pro forma borrowing base certificates prepared by Borrowers in good faith
and in accordance with the proposed terms under the ABL Exit Facility and
otherwise in form and substance reasonably acceptable to the Co-Collateral
Agents, Borrowers will have sufficient availability under the ABL Exit Facility
to meet the closing date availability requirement thereunder and to otherwise be
in compliance with Section 8.12(s) of this Agreement based upon the financing
contemplated by the Exit Financing Commitment Letters;

provided, further, that if Borrowers are unable to satisfy any of the conditions
set forth in subclauses (a) through (d), then from and after June 3, 2013 until
and including June 7, 2013, Borrowers may request Revolving Loans but the
Revolver Usage at any time may not exceed the permitted Revolver Usage as of the
close of business May 31, 2013 unless otherwise agreed to by all Lenders in
writing.”

(b) Exhibit B-3 to the Credit Agreement is hereby supplemented by Exhibit A to
this Agreement and has been consented to by each Lender, as contemplated by the
definition of “Budget” in Schedule 1.1 of the Credit Agreement.

(c) The definition of Exit Financing Commitment Letter(s) in Schedule 1.1 of the
Credit Agreement is hereby amended by replacing the reference to “May 31, 2013”
with “June 7, 2013”.



--------------------------------------------------------------------------------

(d) Schedule 5.16 to the Credit Agreement is hereby amended and replaced with
Exhibit B to this Agreement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents, warrants and covenants as follows:

4.1. Representations in the Credit Agreement and the Loan Documents. The
representations and warranties set forth in the Credit Agreement, as amended
hereby, and in the other Loan Documents, as amended to date, are true and
correct in all material respects as of the date hereof, with the same effect as
though made on the date hereof (except to the extent such representations and
warranties (i) expressly refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (ii) are
already qualified by materiality, material adverse effect, or words of like
effect, in which case such representations and warranties shall be true in all
respects).

4.2. Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent and Lenders by each Borrower, is enforceable in
accordance with its terms and is in full force and effect.

4.3. No Conflict. The execution, delivery and performance of this Agreement by
each Borrower will not violate any requirement of law or contractual obligation
of any Borrower and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues.

4.4. Defaults. No Default or Event of Default has occurred and is continuing.

SECTION 5. CONDITIONS TO EFFECTIVENESS

The effectiveness of this Agreement is subject to the consummation of each of
the following conditions, each in form and substance satisfactory to Agent:

(a) an original of this Agreement, duly authorized, executed and delivered by
each Borrower;

(b) an original of the Consent and Reaffirmation as attached at Exhibit B, duly
authorized, executed and delivered by each Guarantor;

(c) Borrowers’ filing of motion (at Agent’s request) and subsequent entry of an
order of the Bankruptcy Court, each in form and substance reasonably
satisfactory to Agent, authorizing this Agreement and the Consent and
Reaffirmation to be executed by and binding upon Borrowers and each Guarantor,
which condition may be waived by Agent in its sole discretion;

(d) Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement, the Credit Agreement, the
Existing Loan Agreement, the other Loan Documents and the Existing Loan
Documents;



--------------------------------------------------------------------------------

(e) Borrowers shall provide to Agent’s financial advisor and counsel (subject to
the condition of no further distribution beyond professionals) copies of each
final proposal letter received by Borrowers to date from any potential exit
lender with whom they are negotiating proposed chapter 11 exit financing,
redacted for names and other confidential information; and

(f) Agent shall have received a fully executed copy of the Bondholder Amendment
making a corresponding change to Schedule 5.18 of the Bondholder DIP Credit
Agreement.

SECTION 6. MISCELLANEOUS

6.1. Amendment Fee. In consideration for the amendments to the Credit Agreement
set forth herein, Borrowers shall pay to Agent, for the ratable benefit of each
Lender, an amendment fee of $300,000, which fee is deemed to be fully earned as
of the date hereof and $100,000 of which is due and payable on May 7, 2013 and
$200,000 of which is due and payable upon the execution and delivery of this
Agreement by each of the parties listed on the signature pages hereto.

6.2. Continuing Effect of Credit Agreement. Except as modified pursuant hereto,
no other changes or modifications to the Credit Agreement and the Loan Documents
are intended or implied by this Agreement and in all other respects the Credit
Agreement and the Loan Documents hereby are ratified, restated and confirmed by
all parties hereto as of the effective date hereof. To the extent of conflict
between the terms of this Agreement, the Credit Agreement and the Loan
Documents, the terms of this Agreement shall govern and control. The Credit
Agreement and this Agreement shall be read and construed as one agreement.

6.3. Exit Financing. Borrowers shall promptly provide to Agent’s financial
advisor and counsel (subject to the condition of no further distribution beyond
professionals) copies of the following documents, redacted for names and other
confidential information except as set forth below: (i) each final proposal
letter received by Borrowers on or after the date hereof from any potential exit
lender (except for any proposal letter that Borrowers have rejected or deemed
unsatisfactory), (ii) on and after May 3, 2013, the then current draft of
commitment letters received by Borrowers from all lenders, including the total
amount of the facilities, the borrowing base, the advance rate formulae (if any)
and any conditions to closing, and (iii) after May 3, 2013, all amendments and
modifications to such proposed commitment letters.

6.4. Costs and Expenses. Each Borrower absolutely and unconditionally agrees to
pay to Agent, on demand by Agent at any time, whether or not all or any of the
transactions contemplated by this Agreement are consummated: all fees and
disbursements of any counsel to Agent in connection with the preparation,
negotiation, execution or delivery of this Agreement and any agreements
contemplated hereby and expenses which shall at any time be incurred or
sustained by Agent, any Lender, any participant of any Lender or any of their
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Agreement and any agreements contemplated hereby, in each case to the
extent such expenses constitute Lender Group Expenses required to be paid under
the Credit Agreement.



--------------------------------------------------------------------------------

6.5. Further Assurances. At Borrowers’ expense, the parties hereto shall execute
and deliver such additional documents and take such further action as may be
necessary or desirable to effectuate the provisions and purposes of this
Agreement.

6.6. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

6.7. Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases of each Borrower made in this Agreement or
any other document furnished in connection with this Agreement shall survive the
execution and delivery of this Agreement, and no investigation by Agent or any
Lender, or any closing, shall affect the representations and warranties or the
right of Agent and Lenders to rely upon them.

6.8. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.

6.9. Reviewed by Attorneys. Each Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as such Borrower may wish, and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.

6.10. Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration shall be revived and continue as if such
payment, interest or other consideration had not been received by Agent or such
Lender, and the Borrowers shall be liable to, and shall indemnify, defend and
hold Agent or such Lender harmless for, the amount of such payment or interest
surrendered or disgorged. The provisions of this Section 6.10 shall survive
execution and delivery of this Agreement and the documents, agreements and
instruments to be executed or delivered herewith.

6.11. Relationship. Each Borrower agrees that the relationship between Agent and
such Borrower and between each Lender and Borrower is that of creditor and
debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement, or any other association between Agent and
any Borrower or between any Lender and any Borrower. Each Borrower acknowledges
that Agent and each Lender has acted at all times only as a creditor to such
Borrower within the normal and usual scope of the activities normally undertaken
by a



--------------------------------------------------------------------------------

creditor and in no event has Agent or any Lender attempted to exercise any
control over such Borrower or its business or affairs. Each Borrower further
acknowledges that Agent and each Lender has not taken or failed to take any
action under or in connection with its respective rights under the Credit
Agreement and the Loan Documents that in any way or to any extent has interfered
with or adversely affects such Borrower’s ownership of Collateral.

6.12. Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

6.13. Reference to Credit Agreement. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference in the Credit Agreement or in any other Loan Documents, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Agreement.

6.14. Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Agreement. Execution and delivery of an executed counterpart of this
Agreement by facsimile, “pdf” or other electronic transmission shall be equally
effective as the delivery of a manually executed original of this Agreement.

[signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first above written.

 

BORROWERS:     SCHOOL SPECIALTY, INC., a Wisconsin corporation     By:   /s/
Michael P. Lavelle     Name:   Michael P. Lavelle     Title:   President    
CLASSROOMDIRECT.COM, LLC, a Delaware limited liability company     By:   /s/
Michael P. Lavelle     Name:   Michael P. Lavelle     Title:   President    
SPORTIME, LLC, a Delaware limited liability company     By:   /s/ Michael P.
Lavelle     Name:   Michael P. Lavelle     Title:   President     DELTA
EDUCATION, LLC, a Delaware limited liability company     By:   /s/ Michael P.
Lavelle     Name:   Michael P. Lavelle     Title:   President

Signature Page to Amendment No. 3 to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

PREMIER AGENDAS, INC., a Washington corporation By:   /s/ Michael P. Lavelle
Name:   Michael P. Lavelle Title:   Executive Vice President

 

CHILDCRAFT EDUCATION CORP., a New York corporation By:   /s/ Michael P. Lavelle
Name:   Michael P. Lavelle Title:   President

 

BIRD-IN-HAND WOODWORKS, INC., a New Jersey corporation By:   /s/ Michael P.
Lavelle Name:   Michael P. Lavelle Title:   President

 

CALIFONE INTERNATIONAL, INC., a Delaware corporation By:   /s/ Michael P.
Lavelle Name:   Michael P. Lavelle Title:   Executive Vice President

Signature Page to Amendment No. 3 to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
Agent, as Co-Collateral Agent, and as a Lender By:   /s/ Laura Nickas Name:  
Laura Nickas   Its Authorized Signatory

Signature Page to Amendment No. 3 to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as a
Co-Collateral Agent, and as a Lender By:   /s/ Kai Sorensen Name:   Kai Sorensen
  Its Authorized Signatory

Signature Page to Amendment No. 3 to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:   /s/ Stephanie Slavkin Name:   Stephanie
Slavkin   Its Authorized Signatory

Signature Page to Amendment No. 3 to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

CIT FINANCE LLC,, as a Lender By:   /s/ Kelly Hartnett Name:   Kelly Hartnett  
Its Authorized Signatory

Signature Page to Amendment No. 3 to Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDMENT NO. 3 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

SUPPLEMENTAL BUDGET



--------------------------------------------------------------------------------

EXHIBIT B

to

AMENDMENT NO. 3 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

SCHEDULE 5.16

Milestones

 

1. [Intentionally omitted.]

 

2. [Intentionally omitted.]

 

3. [Intentionally omitted.]

 

4. On or before March 19, 2013 (or such later date as Agent, Co-Collateral
Agents and the Required Lenders shall agree), (i) the Bankruptcy Court shall
have entered a final order establishing procedures with respect to the marketing
and sale of the assets of debtors in the Bankruptcy Cases (the “Debtors”), which
order shall be in form and substance (and any modification thereto) reasonably
acceptable to Agent and Co-Collateral Agents, and (ii) the Debtors shall have
filed a plan of reorganization (the “Plan”) and a motion seeking approval of the
disclosure statement and solicitation procedures related to the Plan (the
“Disclosure Statement Motion”), in each case, in form and substance (and any
modification thereto) reasonably acceptable to Agent, Co-Collateral Agents and
the Required Lenders.

 

5. On or before April 25, 2013 (or such later date as Agent, Co-Collateral
Agents and the Required Lenders shall agree), obtain entry of an order of the
Bankruptcy Court granting the Disclosure Statement Motion, which order (and any
modifications thereto) shall be in form and substance reasonably acceptable to
Agent, Co-Collateral Agents and the Required Lenders.

 

6. On or before April 29, 2013 (or such later date as Agent and Co-Collateral
Agents shall agree in its sole discretion), the debtors in the Bankruptcy Cases
shall have commenced the solicitation of votes in connection with the Plan
pursuant to sections 1125 and 1126 of the Bankruptcy Code.

 

7. On or before May 13, 2013, (i) Agent shall have received the executed Exit
Financing Commitment Letter(s) and such Exit Financing Commitment Letter(s)
shall remain unmodified and in full force and effect and (ii) Agent shall have
received a written agreement binding upon each of the lenders under the
Bondholder DIP Credit Agreement pursuant to which such lenders agree to accept
equity in the reorganized Debtors (and have agreed to the amount and terms of
such equity) in partial satisfaction of an agreed upon amount of obligations
under the Bondholder DIP Credit Agreement, in form and substance reasonably
acceptable to Agent and Co-Collateral Agents.

 

8. [Intentionally omitted.].



--------------------------------------------------------------------------------

9. On or before May 24, 2013 (or such later date as Lenders shall agree), the
Bankruptcy Court shall have entered the order confirming the Plan pursuant to
section 1129 of the Bankruptcy Code (assuming the Plan has obtained the
requisite votes), which order (and any modification thereto) shall be in form
and substance reasonably acceptable to Lenders.

 

10. On or before June 7, 2013, the Effective Date (as defined in the Plan) shall
have occurred and the Existing Secured Obligations and Obligations shall have
been Paid in Full.

For purposes of Milestones 4, 5, and 9, any Plan, Disclosure Statement Motion,
order approving the Disclosure Statement Motion, or order confirming the Plan
that (i) does not provide that the Obligations and Existing Secured Obligations
shall be Paid in Full on or before the June 7, 2013 or (ii) modifies or impairs
any of the Lenders’ rights under the Financing Order, including the extent,
validity and priority of Liens, shall be deemed not reasonable.



--------------------------------------------------------------------------------

EXHIBIT B

to

AMENDMENT NO. 3 TO

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Amendment No. 3 to Debtor-in-Possession Credit Agreement
(the “Agreement”; capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in that certain Debtor-in-Possession
Credit Agreement dated as of January 31, 2013 (as amended by that certain
Amendment No. 1 to Debtor-in-Possession Credit Agreement, dated as of
February 27, 2013, and that certain Amendment No. 2 to Debtor-in-Possession
Credit Agreement, dated as of April 12, 2013, and as further amended,
supplemented, extended, renewed, restated or otherwise modified from time to
time) among Agent, Borrowers and the Lenders from time to time party thereto;
(ii) consents to Borrowers’ execution and delivery of the Agreement;
(iii) agrees to be bound by the Agreement; (iv) affirms that nothing contained
in the Agreement, except as specifically stated therein, shall modify in any
respect whatsoever any Loan Document to which it is a party; and (v) reaffirms
its obligations under (a) the Guaranty and Security Agreement and (b) each of
the other Loan Documents to which it is a party (as modified by the Agreement,
collectively, the “Reaffirmed Loan Documents”) and confirms that such
obligations are unconditional and not subject to any defense, setoff,
counterclaim or other adverse claim. Although each Guarantor has been informed
of the matters set forth herein and has acknowledged and agreed to same, each
Guarantor understands that neither Agent nor any Lender has any obligation to
inform any Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.

The undersigned further agree that after giving effect to the Agreement, each
Reaffirmed Loan Document shall remain in full force and effect.

 

FREY SCIENTIFIC, INC. By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle
Title:   Vice President



--------------------------------------------------------------------------------

SAX ARTS & CRAFTS, INC. By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle
Title:   President

 

SELECT AGENDAS, CORP. By:   /s/ Michael P. Lavelle Name:   Michael P. Lavelle
Title:   President

Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------